Case 2:19-cv-07096-VAP-JC Document 36 Filed 01/22/21 Page 1 of 1 Page ID #:235
                                                                        JS-6


                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES – GENERAL

 Case No. 2:19-cv-07096-VAP-JCx                                 Date January 22, 2021
 Title Shoelogics Korea et al v. The Walking Company



 Present: The Honorable          VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE


               Christine Chung                                     Not Reported
                Deputy Clerk                                       Court Reporter


   Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                None Present                                       None Present


 Proceedings:       MINUTE ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE (IN
                    CHAMBERS)


        On January 6, 2021, the Court issued an Order to Show Cause why the instant
action should not be dismissed for failure to prosecute. (Dkt. 35). Since that time,
Plaintiff has not taken any steps to prosecute this case or respond to the Court’s Order.

       Consequently, the Court ORDERS that this action be, and hereby is, dismissed
without prejudice for failure to prosecute and for failure to comply with the orders of the
Court. Fed. R. Civ. P. 41(b); see Link v. Wabash R. Co., 370 U.S. 626 (1962).


       IT IS SO ORDERED.




 Page 1 of 1                         CIVIL MINUTES – GENERAL         Initials of Deputy Clerk cch
